Citation Nr: 1542492	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  08-34 052A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee.  

2.  Entitlement to an initial rating in excess of 30 percent for left ventricular hypertrophy associated with hypertension.  

3.  Entitlement to an initial rating in excess of 10 percent for depressive disorder.  

4.  Entitlement to an increased rating for degenerative joint disease of the right knee, post-operative residuals, rated as 10 percent disabling, prior to March 13, 2012, and as 30 percent disabling thereafter.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to March 13, 2012.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to June 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2007, May 2008, and August 2008 rating decisions of the Huntington, West Virginia, and Montgomery, Alabama, Regional Office (ROs) of the Department of Veterans Affairs (VA).

In the January 2007 rating decision, service connection was granted for degenerative joint disease of the left knee, and a 10 percent rating was continued for the right knee disability, recharacterized as degenerative joint disease of the right knee, post-operative residuals.  The Board notes that an October 2012 rating decision reflects the rating for degenerative joint disease of the right knee post-operative residuals was increased to 30 percent, effective March 13, 2012.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue is reflected on the title page.  

The Board notes that in July 2008, the Veteran filed a notice of disagreement (NOD) with the initial 30 percent rating assigned following the grant of service connection for left ventricular hypertrophy associated with hypertension in the May 2008 rating decision.  Although a statement of the case (SOC) with respect to that issue was not issued, in view of the procedural posture of the case and the evidence, to include the VA Form 9 submitted in November 2008 indicating he was appealing the initial 30 percent rating assigned, coupled with the lack of notice that the form was not accepted as a substantive appeal with respect to the initial higher rating claim for left ventricular hypertrophy, the Board elects to exercise jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  For the same reason the Board assumes jurisdiction of the claim for an initial rating higher than the 10 percent assigned for depressive disorder following the grant of service connection in the August 2008 rating decision, to which the Veteran filed a NOD in September 2008.  As the claims are being remanded, any procedural defects can be addressed on remand and the Veteran has not been prejudiced.  As such, the issues are reflected on the title page.  

The Board notes that, in the Veteran's November 2008 substantive appeal, he checked box 9B on the VA Form 9 indicating he was only appealing the issues of entitlement to higher ratings for his right and left knee disabilities, left ventricular hypertrophy, depressive disorder, and entitlement to a TDIU.  

In an October 2013 rating decision, a TDIU was granted, effective March 13, 2012.  The Board notes that entitlement to a TDIU is part of the claims for higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  As such, consideration must be given to the issue of entitlement to a TDIU prior to March 13, 2012.  Thus, the issue is reflected on the title page.


REMAND

Initially, the Board notes that the record appears to be incomplete.  More specifically, a May 2002 rating denying increased ratings for hypertension and a right knee disability reflects that service connection for those disabilities was established, effective on July 1, 1993, neither the rating decision reflecting the grant of service connection nor the associated February 19, 2002 claim is associated with the file.  The Board notes that chronologically, following an April 22, 1987 notice letter pertaining to an unrelated matter, the next entry is on July 14, 1993, which consists of a copy of the Veteran's DD Form 214.  On remand, the rating decision reflecting the grant of service connection for hypertension and the right knee disability, effective July 1, 1993, as well as the associated February 2002 claim, and any other records not associated with file dated prior to July 1, 1993, are to be associated with the file.  

The Board notes in addition to the 10 percent rating assigned following the grant of service connection for hypertension under Diagnostic Code (DC) 7101, effective in July 1993, a May 2008 rating decision reflects service connection was granted for left ventricular hypertrophy associated with hypertension and an initial 30 percent rating was assigned under DC 7020, effective in July 2006.  However, a May 2012 rating decision (and prior November 2010 decision) lists hypertension as a nonservice-connected disability.  On remand, the RO must reconcile the May 2008 and May 2012 rating decisions with respect to the status of the Veteran's hypertension, to include a finding as to whether the May 2012 rating decision constituted a reduction in the rating of hypertension or severance of service connection for hypertension, as well as the procedural status of a claim with respect to hypertension and specifically address the November 2008 VA Form 9 referencing hypertension.  

In addition, an April 2010 document indicates that the Veteran may have participated in a VA Vocational Rehabilitation program.  It does not appear that the Veteran's vocational rehabilitation folder has been obtained and associated with the file.  It has been held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A copy of the Veteran's vocational rehabilitation folder, if available, is to be obtained for consideration on appeal.  

The Board further notes that, effective October 6, 2006, VA revised the regulations governing the evaluation of specified cardiovascular disorders-those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020.  See 38 C.F.R. § 4.100.  The revised regulation adds a new "Note (3)" to 38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive vascular disease, stating that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease.  

In addition, the Veteran seeks an initial rating in excess of 10 percent for his degenerative joint disease of the left knee, and increased ratings for his degenerative joint disease of the right knee.  A March 2009 Social Security Administration (SSA) reflects disability primarily due to posttraumatic stress disorder (PTSD) and secondarily to degenerative joint disease of the knees.  

The Board notes that in the January 2007 rating decision, the RO recharacterized the right knee disability as degenerative joint disease of the right knee postoperative residuals and changed the DC from 5257 to hyphenated DC 5010-5260.  The rating for the Veteran's right knee disability has remained in effect for more than 10 years and thus is protected under 38 U.S.C.A. § 1159.  However, it was not in effect for 20 years at the time of the January 2007 rating decision that changed the DC and, thus, it is not protected under 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b).  See Murray v. Shinseki, 24 Vet. App. 420 (2011), see also Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011).  The Board notes that the same right knee disability is involved in both the initial RO disability determination labeled as instability under DC 5257 and the present action that focuses on arthritis with limitation of flexion under hyphenated Diagnostic Code 5010-5260.  

In addition, and as noted in the January 2007 rating decision, service-connected limitation of motion and instability of the knee may be rated separately under Diagnostic Codes 5010 and 5257.  VAOPGCPREC 9-98 (1998).  Furthermore, separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

In view of the evidence and the Veteran's assertions that his knee disabilities are worse than since the April 2013 VA Aid and Attendance examination, the Veteran should be afforded a VA examination with respect to the current nature and severity of degenerative joint disease of the right and left knee.  

In addition, and although a VA examination with respect to entitlement to Special Monthly Compensation (SMC) based on the need of aid and attendance was accomplished in April 2013, the report of examination does not adequately address the nature and severity of the Veteran's service-connected depressive disorder or left ventricular hypertrophy.  As such, and in view of the Veteran's assertions, the evidence is not adequate for a determination.  As such, the Veteran should be afforded VA examinations with respect the nature and severity of those disabilities.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The issue of TDIU is intertwined with the Veteran's claims for increased disability ratings.  38 C.F.R. § 4.16 (2015).  Therefore, the Board is also remanding this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Associate the rating decision reflecting the grant of service connection for hypertension and arthralgia of the right knee, effective July 1, 1993, as well as the associated claims filed on February 17, 2002, with the file, as well as any other records dated prior to July 1, 1993, not associated with file.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Reconcile the May 2008 and May 2012 rating decisions (and prior November 2010 decision) with respect to the status of the Veteran's hypertension, to include a finding as to whether the May 2012 rating decision constituted a reduction in the rating of hypertension or severance of service connection for hypertension, as well as the procedural status of any claim with respect to hypertension and specifically address the November 2008 VA Form 9 referencing hypertension.   

3.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the file.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain complete VA treatment records dated since February 2015.  

5.  After completion of the above, schedule the Veteran for appropriate VA examinations to ascertain the current severity of left ventricular hypertrophy, depressive disorder, and degenerative joint disease of the right and left knee.  The entire file must be reviewed by the examiner.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner must identify all manifestations of the Veteran's left ventricular hypertrophy.  

The examiner must also identify all currently present manifestations of the Veteran's depressive disorder.  

The examiner must also describe: 

i).  Flexion and extension of the right and left knee in degrees and any additional limitation of flexion or extension, considering functional loss due to pain, weakness, fatigability, painful motion, including during flare-ups or with repetitive use, if feasible, in terms of degrees of additional limitation of flexion or extension; 

ii).  Any right or left knee instability; and, 

iii).  Any other symptoms of the right and left knee, such as locking or effusion, not encompassed by limitation of flexion or extension or functional loss due to pain or instability. 

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to the effect the Veteran's service-connected disabilities have on his ability to secure or follow substantially gainful employment consistent with his education and occupational experience.

A rationale for all opinions expressed should be provided. 

6.  Finally, readjudicate the appeal, to include entitlement to a TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

